 Case 4:19-mj-00071-DEM Document 1 Filed 05/30/19 Page 1 of 2 PageID# 6
                                                                                       FILED
                       IN THE UNITED STATES DISTRICT COURT
                                                                                      MAY 3 0 2019

                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                               CLERK, U.S. DISTRICT COURT
                                                                                      NORFOLK. VA
                                NEWPORT NEWS DIVISION

UNITED STATES OF AMERICA
                                                          CASE NO.                rQj I
             vs.
                                                          COURT DATE: June 12,2019
BARRY P. MORGAN

                                 CRIMINAL INFORMATION



                                        CHARGE ONE

                              (Misdemeanor)Ticket No.7495927


THE UNITED STATES ATTORNEY CHARGES:



That on or about April 7, 2019, at Langley Air Force Base, Virginia, on lands acquired for the
use ofthe United States, within the special maritime and territorial jurisdiction of the United
States and in the Eastern District of Virginia, BARRY P. MORGAN,did knowingly and
unlawfully operate a motor vehicle while under the influence ofalcohol. (In violation of Title
18, United States Code, Section 7 and 13, which assimilates the Code of Virginia 18.2-266 and
270(A)).



                                                            G.ZACHARY TERWILLIGER
                                                            United States Attorney




                                                    Jeremy
                                                    SppeiS Assist^t United States Attorney
                                                    (ttomey for the United States
                                                    United States Attorney's Office
                                                    Fountain Plaza Three, Suite 300
                                                    721 Lakefi^ont Commons
                                                    Newport News Virginia 23606
                                                    Phone:(757)225-8512
                                                    Email: Jeremy.skinner@us.af.mil
   Case 4:19-mj-00071-DEM Document 1 Filed 05/30/19 Page 2 of 2 PageID# 7


                                CERTIFICATE OF SERVICE


I, Jeremy M.Skinner, hereby certify that on May 29,2019,1 caused a true and correct copy of
the foregoing criminal information to be mailed to the defendant, BARRY P. MORGAN,




                                                         G.ZACHARY TERWILLIGER
                                                         United States Attorney




                                                  BY
                                                  Jeremj^.S
                                                  Spedd AsSstant United States Attorney
                                                  Attorney for the United States
                                                  United States Attorney's Office
                                                  Fountain Plaza Three, Suite 300
                                                  721 Lakefront Commons
                                                  Newport News Virginia 23606
                                                  Phone:(757)225-8512
                                                  Email: jeremy.skinner@us.af.mil
